Exhibit 10.3

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of the 8th day of December, 2011 (this
“Guaranty”), is made by CRAWFORD & COMPANY, a Georgia corporation (“Crawford”),
each of the undersigned Subsidiaries of Crawford, and each other Subsidiary of
Crawford that, after the date hereof, executes an instrument of accession hereto
substantially in the form of Exhibit A (a “Guarantor Accession”; each
undersigned Subsidiary and such other Subsidiaries, each a “Guarantor” and
collectively, the “Guarantors”), in favor of the Guaranteed Parties (as
hereinafter defined). Capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement referred to below.

RECITALS

A. Crawford, Crawford & Company Risk Services Investments Limited, a limited
company incorporated under the laws of England and Wales with registered number
02855446 (the “UK Borrower”), Crawford & Company (Canada) Inc., a corporation
incorporated under the laws of Canada (the “Canadian Borrower”), Crawford &
Company (Australia) Pty. Ltd., a proprietary limited company organized in
Australia (ABN 11 002 317 133) (the “Australian Borrower” and, together with
Crawford, the UK Borrower and the Canadian Borrower, the “Borrowers”), certain
Lenders, and Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), are parties to a
Credit Agreement, dated as of December 8, 2011 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to each of the Borrowers upon the
terms and conditions set forth therein.

B. It is a condition to the extension of credit to each Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). Crawford has joined
this Guaranty to guarantee the Guaranteed Obligations for which it is not the
primary obligor. The Guaranteed Parties are relying on this Guaranty in their
decision to extend credit to each of the Borrowers under the Credit Agreement,
and would not enter into the Credit Agreement without this Guaranty.

C. Each of the Borrowers and the Guarantors are engaged in related businesses
and undertake certain activities and operations on an integrated basis. As part
of such integrated operations, the Borrowers, among other things, will advance
to the Guarantors from time to time certain proceeds of the Loans made to the
Borrowers by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain benefits as a result of the extension of credit to each
Borrower under the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, desires to execute and deliver this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Lenders to extend credit to each Borrower thereunder, each Guarantor hereby
agrees as follows:



--------------------------------------------------------------------------------

1. Guaranty.

(a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:

(i) guarantees (A) to the Lenders (including the Issuing Banks and the Swingline
Lender in their capacities as such) and the Administrative Agent (together with
any Hedge Party described in clause (B) below and any Cash Management Bank
described in clause (C) below, collectively, the “Guaranteed Parties”) the full
and prompt payment, at any time and from time to time as and when due (whether
at the stated maturity, by acceleration or otherwise), of all Obligations of the
Borrowers under the Credit Agreement and the other Credit Documents, including,
without limitation, all principal of and interest on the Loans, all
Reimbursement Obligations, all fees, expenses, indemnities and other amounts
payable by the Borrowers under the Credit Agreement or any other Credit Document
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to any Borrower seeking relief under any Debtor Relief
Laws, whether or not the claim for such interest is allowed in such proceeding),
and all Obligations that, but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due; (B) to each Hedge Party
under any Hedge Agreement that is required or permitted by the Credit Agreement
to be entered into by any Consolidated Entity (a “Permitted Hedge Agreement”),
all obligations of such Consolidated Entity under such Permitted Hedge
Agreement; and (C) to each Cash Management Bank under any Cash Management
Agreement entered into by any Consolidated Entity (a “Guaranteed Cash Management
Agreement”), all of the obligations of such Consolidated Entity; in each case
under clauses (A) through (C) whether now existing or hereafter created or
arising and whether direct or indirect, absolute or contingent, due or to become
due (all liabilities and obligations described in this clause (i), collectively,
the “Guaranteed Obligations”); and

(ii) agrees to pay the reasonable documented out-of-pocket fees and expenses of
counsel to, and reimburse upon demand all reasonable documented out-of-pocket
costs and expenses incurred or paid by, (A) any Guaranteed Party in connection
with any suit, action or proceeding to enforce or protect any rights of the
Guaranteed Parties hereunder and (B) the Administrative Agent in connection with
any amendment, modification or waiver hereof or consent pursuant hereto, and to
indemnify and hold each Guaranteed Party and its directors, officers, employees,
agents and Affiliates harmless from and against any and all claims, losses,
damages, obligations, liabilities, penalties, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) of any kind or
nature whatsoever, whether direct, indirect or consequential, that may at any
time be imposed on, incurred by or asserted against any such indemnified party
as a result of, arising from or in any way relating to this Guaranty or the
collection or enforcement of the Guaranteed Obligations; provided, however, that
no indemnified party shall have the right to be indemnified hereunder for any
such claims, losses, costs and expenses to the extent that such claims, losses,
costs and expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such indemnified party or (y) result from a claim brought
by any Credit Party against such indemnified party for breach in bad faith of
such Person’s obligations hereunder or under any other Credit Document, if such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 1(a) and notwithstanding any other
provisions contained herein or in any other Credit Document:

(i) no provision of this Guaranty shall require or permit the collection from
any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law; and

(ii) the liability of each Guarantor under this Guaranty as of any date shall be
limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”) equal to
the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under any Debtor Relief Law, in each instance
after giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under applicable Debtor Relief Laws (specifically
excluding, however, any liabilities of such Guarantor in respect of intercompany
indebtedness to any of the Borrowers or any of their respective Affiliates to
the extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Debtor Relief Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrowers of obligations arising under guaranties by such
parties).

(c) The Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty. Accordingly, in the event
any payment or distribution is made hereunder on any date by a Guarantor (a
“Funding Guarantor”) that exceeds its Fair Share (as hereinafter defined) as of
such date, that Funding Guarantor shall be entitled to a contribution from each
of the other Guarantors in the amount of such other Guarantor’s Fair Share
Shortfall (as hereinafter defined) as of such date, with the result that all
such contributions will cause each Guarantor’s Aggregate Payments (as
hereinafter defined) to equal its Fair Share as of such date. “Fair Share”
means, with respect to a Guarantor as of any date of determination, an amount
equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of such Guarantor, determined in accordance with the
provisions of Section 1(b); provided that, solely for purposes of calculating
the “Adjusted Maximum Guaranteed Amount” with respect to any Guarantor for
purposes of this Section 1(c), any assets or liabilities arising by virtue of
any rights to subrogation, reimbursement or indemnity or any rights to or
obligations of contribution

 

3



--------------------------------------------------------------------------------

hereunder shall not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to a Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 1(c)). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. Each
Funding Guarantor’s right of contribution under this Section 1(c) shall be
subject to the provisions of Section 4. The allocation among Guarantors of their
obligations as set forth in this Section 1(c) shall not be construed in any way
to limit the liability of any Guarantor hereunder to the Guaranteed Parties.

(d) The guaranty of each Guarantor set forth in this Section 1 is a guaranty of
payment as a primary obligor, and not a guaranty of collection. Each Guarantor
hereby acknowledges and agrees that the Guaranteed Obligations, at any time and
from time to time, may exceed the Maximum Guaranteed Amount of such Guarantor
and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.

2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder and
under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any Collateral or other security therefor or other guaranty or liability in
respect thereof, whether given by such Guarantor or any other Person, and shall
not be discharged, limited or otherwise affected by reason of any of the
following, whether or not such Guarantor has notice or knowledge thereof:

(i) any change in the time, manner or place of payment of, or in any other term
of, any Guaranteed Obligations or any guaranty or other liability in respect
thereof, or any amendment, modification or supplement to, restatement of, or
consent to any rescission or waiver of or departure from, any provisions of the
Credit Agreement, any other Credit Document or any agreement or instrument
delivered pursuant to any of the foregoing;

(ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the Credit
Agreement, any other Credit Document or any agreement or instrument delivered
pursuant to any of the foregoing;

(iii) the addition or release of Guarantors hereunder or the taking, acceptance
or release of other guarantees of any Guaranteed Obligations or additional
Collateral or other security for any Guaranteed Obligations or for any guaranty
or other liability in respect thereof;

(iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty or other liability in
respect thereof, including any acceptance or refusal of any offer or performance
with respect to the same or the subordination of the same to the payment of any
other obligations;

 

4



--------------------------------------------------------------------------------

(v) any agreement not to pursue or enforce or any failure to pursue or enforce
(whether voluntarily or involuntarily as a result of operation of law, court
order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
Collateral or other security for any of the foregoing; any sale, exchange,
release, substitution, compromise or other action in respect of any such
Collateral or other security; or any failure to create, protect, perfect,
secure, insure, continue or maintain any Liens in any such Collateral or other
security;

(vi) the exercise of any right or remedy available under the Credit Documents,
at law, in equity or otherwise in respect of any Collateral or other security
for any Guaranteed Obligations or for any guaranty or other liability in respect
thereof, in any order and by any manner thereby permitted, including, without
limitation, foreclosure on any such Collateral or other security by any manner
of sale thereby permitted, whether or not every aspect of such sale is
commercially reasonable;

(vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Borrowers or any other Person directly or
indirectly liable for any Guaranteed Obligations;

(viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the
Borrowers or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or

(ix) any other circumstance that might otherwise constitute a legal or equitable
discharge of, or a defense, setoff or counterclaim available to, the Borrowers,
any Guarantor or a surety or guarantor generally, other than the occurrence of
all of the following: (A) the payment in full in cash of the Guaranteed
Obligations (other than contingent and indemnification obligations not then due
and payable and other than Obligations described in the following clause (C),
except as expressly set forth therein), (B) the termination of the Commitments
and the termination or expiration of all Letters of Credit under the Credit
Agreement, and (C) the termination of, and settlement of all obligations of the
Borrowers under, each Permitted Hedge Agreement to which any Hedge Party is a
party and each Guaranteed Cash Management Agreement to which any Cash Management
Bank is a party to the extent the terms of such Permitted Hedge Agreements and
Cash Management Agreements require the termination thereof or settlement of the
obligations of any Consolidated Entity thereunder as a result of the termination
of the Credit Agreement (the events in clauses (A), (B) and (C) above,
collectively, the “Termination Requirements”).

3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and expressly
waives:

 

5



--------------------------------------------------------------------------------

(i) presentment, demand for payment, demand for performance, protest and notice
of any other kind, including, without limitation, notice of nonpayment or other
nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrowers and of any of the matters
referred to in Section 2 and of any rights to consent thereto;

(ii) any right to require the Guaranteed Parties or any of them, as a condition
of payment or performance by such Guarantor hereunder, to proceed against, or to
exhaust or have resort to any Collateral or other security from or any deposit
balance or other credit in favor of, the Borrowers, any other Guarantor or any
other Person directly or indirectly liable for any Guaranteed Obligations, or to
pursue any other remedy or enforce any other right; and any other defense based
on an election of remedies with respect to any Collateral or other security for
any Guaranteed Obligations or for any guaranty or other liability in respect
thereof, notwithstanding that any such election (including any failure to pursue
or enforce any rights or remedies) may impair or extinguish any right of
indemnification, contribution, reimbursement or subrogation or other right or
remedy of any Guarantor against the Borrowers, any other Guarantor or any other
Person directly or indirectly liable for any Guaranteed Obligations or any such
Collateral or other security;

(iii) any right or defense based on or arising by reason of any right or defense
of the Borrowers or any other Person, including, without limitation, any defense
based on or arising from a lack of authority or other disability of the
Borrowers or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations, any Collateral or other security therefor or any Credit
Document or other agreement or instrument delivered pursuant thereto, or the
cessation of the liability of the Borrowers for any reason other than the
satisfaction of the Termination Requirements;

(iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or any Collateral or other security for any of the foregoing,
and promptness, diligence or any requirement that any Guaranteed Party create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
Collateral or other security;

(v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or setoff, any defense, counterclaim, claim, right of
recoupment or setoff that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and

(vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.

 

6



--------------------------------------------------------------------------------

4. No Subrogation. Each Guarantor hereby waives, and agrees that it will not
exercise or seek to exercise, any claim or right that it may have against the
Borrowers or any other Guarantor at any time as a result of any payment made
under or in connection with this Guaranty or the performance or enforcement
hereof, including any right of subrogation to the rights of any of the
Guaranteed Parties against any Borrower or any other Guarantor, any right of
indemnity, contribution or reimbursement against the Borrowers or any other
Guarantor (including rights of contribution as set forth in Section 1(c)), any
right to enforce any remedies of any Guaranteed Party against the Borrowers or
any other Guarantor, or any benefit of, or any right to participate in, any
Collateral or other security held by any Guaranteed Party to secure payment of
the Guaranteed Obligations, in each case whether such claims or rights arise by
contract, statute (including without limitation the Bankruptcy Code), common law
or otherwise; provided, however, that each Guarantor may enforce the rights of
contribution set forth in Section 1(c) after satisfaction of the Termination
Requirements. Each Guarantor further agrees that all indebtedness and other
obligations, whether now or hereafter existing, of any Consolidated Entity to
such Guarantor, including, without limitation, any such indebtedness in any
proceeding under the Bankruptcy Code and any intercompany receivables, together
with any interest thereon, shall be, and hereby are, subordinated and made
junior in right of payment to the Guaranteed Obligations. Each Guarantor further
agrees that if any amount shall be paid to or any distribution received by any
Guarantor (i) on account of any such indebtedness at any time after the
occurrence and during the continuance of an Event of Default, or (ii) on account
of any rights of contribution at any time prior to the satisfaction of the
Termination Requirements, such amount or distribution shall be deemed to have
been received and to be held in trust for the benefit of the Guaranteed Parties,
and shall forthwith be delivered to the Administrative Agent in the form
received (with any necessary endorsements in the case of written instruments),
to be applied against the Guaranteed Obligations, whether or not matured, in
accordance with the terms of the applicable Credit Documents and without in any
way discharging, limiting or otherwise affecting the liability of such Guarantor
under any other provision of this Guaranty. Additionally, in the event any of
the Borrowers or any other Consolidated Entity becomes a “debtor” within the
meaning of the Bankruptcy Code, the Administrative Agent shall be entitled, at
its option, on behalf of the Guaranteed Parties and as attorney-in-fact for each
Guarantor, and is hereby authorized and appointed by each Guarantor, to file
proofs of claim on behalf of each relevant Guarantor and vote the rights of each
such Guarantor in any plan of reorganization, and to demand, sue for, collect
and receive every payment and distribution on any indebtedness of the Borrowers
or such Consolidated Entity to any Guarantor in any such proceeding, each
Guarantor hereby assigning to the Administrative Agent all of its rights in
respect of any such claim, including the right to receive payments and
distributions in respect thereof.

5. Representations and Warranties. Each Guarantor hereby represents and warrants
to the Guaranteed Parties that, as to itself, all of the representations and
warranties relating to it contained in the Credit Agreement are true and
correct.

6. Financial Condition of Borrowers. Each Guarantor represents that it has
knowledge of the Borrowers’ financial condition and affairs and that it has
adequate means to obtain from the Borrowers on an ongoing basis information
relating thereto and to the Borrowers’ ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrowers
for the benefit of any Guarantor nor to advise any Guarantor of any fact
respecting, or any change in, the financial condition or affairs of the
Borrowers that might become known to any Guaranteed Party at any time, whether
or not such Guaranteed Party knows or believes or has reason to know or believe
that any such fact or change is unknown to any Guarantor, or might (or does)
materially increase the risk of any Guarantor as guarantor, or might (or would)
affect the willingness of any Guarantor to continue as a guarantor of the
Guaranteed Obligations.

 

7



--------------------------------------------------------------------------------

7. Payments; Application; Setoff.

(a) Each Guarantor agrees that, upon the failure of any of the Borrowers to pay
any Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.

(b) All payments made by each Guarantor hereunder will be made in the Currency
of the particular underlying Guaranteed Obligation to the Administrative Agent,
without setoff, counterclaim or other defense and, in accordance with the Credit
Agreement, free and clear of and without deduction for any Taxes, each Guarantor
hereby agreeing to comply with and be bound by the provisions of the Credit
Agreement in respect of all payments made by it hereunder.

(c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.12 of the Credit Agreement. For purposes of applying
amounts in accordance with this Section 7(c), the Administrative Agent shall be
entitled to rely upon any Guaranteed Party that has entered into a Permitted
Hedge Agreement or Guaranteed Cash Management Agreement for a determination
(which such Guaranteed Party agrees to provide or cause to be provided upon
request of the Administrative Agent) of the outstanding Guaranteed Obligations
owed to such Guaranteed Party under any such Permitted Hedge Agreement or
Guaranteed Cash Management Agreement. Unless it has actual knowledge (including
by way of written notice from any such Guaranteed Party) to the contrary, the
Administrative Agent, in acting hereunder, shall be entitled to assume that no
Permitted Hedge Agreements or Guaranteed Cash Management Agreement, or
Guaranteed Obligations in respect thereof, are in existence between any
Guaranteed Party and any Consolidated Entity. If any Lender or Affiliate thereof
that is a party to a Permitted Hedge Agreement or Guaranteed Cash Management
Agreement (the obligations of the applicable Consolidated Entity under which are
Guaranteed Obligations) ceases to be a Lender or Affiliate thereof, such former
Lender or Affiliate thereof shall nevertheless continue to be a Guaranteed Party
hereunder with respect to the Guaranteed Obligations under such Permitted Hedge
Agreement or Guaranteed Cash Management Agreement.

(d) In the event that the proceeds of any such sale, disposition or realization
are insufficient to pay all amounts to which the Guaranteed Parties are legally
entitled, the Guarantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Credit Document for interest on overdue principal or such other rate
as shall be fixed by applicable law, together with the costs of collection and
all other fees, costs and expenses payable hereunder.

 

8



--------------------------------------------------------------------------------

(e) Upon and at any time after the occurrence and during the continuance of any
Event of Default, each Guaranteed Party and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Guaranteed Party or any such Affiliate to or for the credit or the account of
any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Credit Document to such
Guaranteed Party, irrespective of whether or not such Guaranteed Party shall
have made any demand under this Guaranty or any other Credit Document and
although such obligations of such Guarantor may be contingent or unmatured or
are owed to a branch or office of such Guaranteed Party different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so offset shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20 of the Credit Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders (including the Swingline Lender) and (ii) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Guaranteed Party and their
respective Affiliates under this subsection are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Parties or
their respective Affiliates may have. Each Guaranteed Party agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

8. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

9. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(e), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any Collateral or other security given to secure the payment and
performance of the Guarantors’ obligations hereunder. The obligations of each
Guarantor

 

9



--------------------------------------------------------------------------------

hereunder are independent of the Guaranteed Obligations, and a separate action
or actions may be brought against each Guarantor whether or not action is
brought against any of the Borrowers or any other Guarantor and whether or not
any of the Borrowers or any other Guarantor is joined in any such action. Each
Guarantor agrees that to the extent all or part of any payment of the Guaranteed
Obligations made by any Person is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid by or on behalf
of any Guaranteed Party to a trustee, receiver or any other party under any
Debtor Relief Laws (the amount of any such payment, a “Reclaimed Amount”), then,
to the extent of such Reclaimed Amount, this Guaranty shall continue in full
force and effect or be revived and reinstated, as the case may be, as to the
Guaranteed Obligations intended to be satisfied as if such payment had not been
received; and each Guarantor acknowledges that the term “Guaranteed Obligations”
includes all Reclaimed Amounts that may arise from time to time.

10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by any party hereto from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Guarantors, the Administrative Agent and such of the Lenders as may be required
under the provisions of the Credit Agreement to concur in the action then being
taken, and then the same shall be effective only in the specific instance and
for the specific purpose for which given.

11. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Material U.S.
Subsidiaries of Crawford and that are not already parties hereto to become
Guarantors hereunder by executing a Guarantor Accession, and agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the same, or by reason of the Administrative Agent’s actions in
effecting the same or in releasing any Guarantor hereunder, in each case without
the necessity of giving notice to or obtaining the consent of any other
Guarantor.

12. Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of all of the Termination Requirements (provided that
the provisions of Sections 1(a)(ii) shall survive any termination of this
Guaranty), (ii) be binding upon and enforceable against each Guarantor and its
successors and assigns (provided, however, that no Guarantor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of the Lenders or except pursuant to a transaction
permitted under Section 8.1 of the Credit Agreement) and (iii) inure to the
benefit of and be enforceable by each Guaranteed Party and its successors and
assigns. Without limiting the generality of clause (iii) above, any Guaranteed
Party may, in accordance with the provisions of the Credit Agreement, assign all
or a portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Guaranty and any
Guarantor Accession.

 

10



--------------------------------------------------------------------------------

13. Governing Law; Consent to Jurisdiction; Appointment of Borrowers as
Representative, Process Agent, Attorney-in-Fact.

(a) This Guaranty shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

(b) Each Guarantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Guaranty or any other Credit
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Guaranty or in any other Credit Document
shall affect any right that the Administrative Agent, any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Guaranty or any other Credit Document against any Credit Party or its properties
in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Guaranty or any other Credit Document in any court referred to in
Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each Guarantor hereby irrevocably designates and appoints Crawford as its
designee, appointee and agent to receive on its behalf all service of process in
any such action or proceeding and any other notice or communication hereunder,
irrevocably consents to service of process in any such action or proceeding by
registered or certified mail directed to any of the Borrowers at its address set
forth in the Credit Agreement (and service so made shall be deemed to be
completed upon the earlier of actual receipt thereof or three Business Days
after deposit in the United States mails, proper postage prepaid and properly
addressed), and irrevocably agrees that service so made shall be effective and
binding upon such Guarantor in every respect and that any other notice or
communication given to Crawford at the address and in the manner specified
herein shall be effective notice to such Guarantor. Nothing in this
Section 13(d) shall affect the right of any party to serve legal process in any
other manner permitted by law or affect the right of any Guaranteed Party to
bring any action or proceeding against any Guarantor in the courts of any other
jurisdiction.

 

11



--------------------------------------------------------------------------------

(e) Further, each Guarantor does hereby irrevocably make, constitute and appoint
Crawford as its true and lawful attorney-in-fact, with full authority in its
place and stead and in its name, Crawford’s name or otherwise, and with full
power of substitution in the premises, from time to time in Crawford’s
discretion to agree on behalf of, and sign the name of, such Guarantor to any
amendment, modification or supplement to, restatement of, or waiver or consent
in connection with, this Guaranty, any other Credit Document or any document or
instrument pursuant hereto or thereto, and to take any other action and do all
other things on behalf of such Guarantor that Crawford may deem necessary or
advisable to carry out and accomplish the purposes of this Guaranty and the
other Credit Documents. Crawford will not be liable for any act or omission nor
for any error of judgment or mistake of fact unless the same shall occur as a
result of the gross negligence or willful misconduct of Crawford. This power,
being coupled with an interest, is irrevocable by any Guarantor for so long as
this Guaranty shall be in effect with respect to such Guarantor. By its
signature hereto, Crawford consents to its appointment as provided for herein
and agrees promptly to distribute all process, notices and other communications
to each Guarantor.

14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows: (i) if to any
Guarantor, in care of Crawford and at its address for notices set forth in the
Credit Agreement, and (ii) if to any Guaranteed Party, at its address for
notices set forth in the Credit Agreement; in each case, as such addresses may
be changed from time to time pursuant to the Credit Agreement, and with copies
to such other Persons as may be specified under the provisions of the Credit
Agreement. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in the Credit Agreement shall be effective as provided therein.

 

12



--------------------------------------------------------------------------------

16. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

17. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

18. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession. Delivery of an
executed counterpart of a signature page of this Guaranty by facsimile or in
electronic format (e.g., “pdf” or “tif” file format) shall be effective as
delivery of a manually executed counterpart of this Guaranty.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:   /s/ Joseph R. Caporaso Name:   Joseph R. Caporaso
Title:   Senior Vice President & Treasurer

 

CRAWFORD & COMPANY INTERNATIONAL, INC. By:   /s/ Joseph R. Caporaso Name:  
Joseph R. Caporaso Title:   Senior Vice President & Treasurer

 

CRAWFORD & COMPANY EMEA / A-P HOLDINGS LIMITED By:   /s/ Ian Victor Muress Name:
  Ian Victor Muress Title:   Director

 

CRAWFORD & COMPANY ADJUSTERS LIMITED By:   /s/ Stephen David Pearsall Name:  
Stephen David Pearsall Title:   Director

 

THE GARDEN CITY GROUP, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Treasurer

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

CRAWFORD LEASING SERVICES, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Senior Vice President & Treasurer

 

RISK SCIENCES GROUP, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Senior Vice President & Treasurer

 

BROADSPIRE SERVICES, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Treasurer

 

BROADSPIRE INSURANCE SERVICES, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph
R. Caporaso Title:   Senior Vice President & Treasurer

 

SETTLEMENT SERVICES, INC. By:   /s/ Joseph R. Caporaso Name:   Joseph R.
Caporaso Title:   Treasurer

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

Accepted and agreed to: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:   /s/ Brian L. Martin   Brian L. Martin   Senior Vice
President

Signature Page to Guaranty Agreement